DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 10-01-2018; consequently, claim(s) 1-19 is/are pending. This application was filed on 10-01-2018.
Information Disclosure Statement
The information disclosure statement submitted on 10-01-2018 has been considered by the office and made of record in the application file. 

Claim Rejections – 35 § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-19:
Claim(s) 1-19 herein is/are directed to a method, non-transitory computer-readable storage medium, and a system, is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1-19, of the claimed invention is/are directed to a method, non-transitory computer-readable storage medium, and a system, classified under one of the listed statutory classifications (Step I:YES). 
Part 2A, Prong I:  Identify the Abstract Idea
In prong one of step 2A, a claim(s) is/are analyzed to evaluate whether or not a judicial exception is recited. While the aforementioned claim(s) is/are classified under one of the statutory classes, said claim(s) is/are rejected under 35 U.S.C. because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more, the judicial exception specifically directed to a concept of employing a “model” for classification/labeling of “information technology” problem resolution (IT) tickets according to confidence score ranges associated with the mathematical confidence that a higher ticket score correlates to a “known” label or problem context and resolution recognized based on previously labeled tickets which have been clustered together based on their similar contexts or semantic meaning, wherein a template such as determined by logical tools such as “regular expressions” for clustering and wherein a lower score correlates with a “new” or “placeholder” problem scenario and/or context requiring automatic responses including assistance of a human such as a “human operator with subject matter expertise” (consistent with Applicant specification, ¶¶ 2-3, 9, 19, 41-43, 67, 70). Regarding claims 1-19, this is the case, since the step(s) of the claim(s), as listed below, under a broadest reasonable interpretation – which amount(s) to the use of mathematical concepts in the facilitation of “commercial or legal interactions (including agreement in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”. 
Representative method claim(s) 1 is/are directed to abstract ideas associated with “labeling tickets with ... ticket label and an associated confidence score ..."; "clustering tickets..."; "determining a template [associated with a human determination of a regular expression], "clustering templates ...”; “"labeling tickets that have below-threshold scores according to one or more ticket super-clusters", automatically responding to the tickets [including human operator assistance for resolution] 
The limitation(s) detailed above, as drafted, fall(s) within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas and “Mathematical Concepts”. 
More specifically, this/these step(s) is/are a process(es) that under its broadest reasonable interpretation, cover(s) performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting technical elements as listed below, nothing in the claim element(s) precludes the step(s) from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Independent non-transitory computer-readable storage medium claim 10, and system claim 11,  recite(s)/describe(s) nearly identical steps (by incorporation or encapsulation) – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that is/are not specifically identified/addressed by the Office under step 2A (prong II) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
Part 2A, Prong II: INTEGRATION INTO PRACTICAL APPLICATION
In prong two of step 2A, an evaluation is made whether a claim(s) recite(s) any additional element(s) or combination of additional element(s), that integrate(s) the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. This judicial exception is not integrated into a practical application. In particular, the claim(s) recites the additional element(s) of:
“A non-transitory computer-readable …” [claim 10]; 
“module[s] comprising a processor …” [claim 11];
The requirement to execute “labeling tickets with ... ticket label and an associated confidence score ..."; "clustering tickets..."; "determining a template [associated with a human determination of a regular expression], "clustering templates ...”; “"labeling tickets that have below-threshold scores according to one or more ticket super-clusters", automatically responding to the tickets [including human operator assistance for resolution] the aforementioned claim(s) 1 associated with the claimed limitation(s). These additional technical element(s) are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating, storing and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component common to electronics and computer systems. 
Furthermore, even if functional limitations of “labeling tickets with ... ticket label and an associated confidence score ..."; "clustering tickets..."; "determining a template [associated with a human determination of a regular expression], "clustering templates ...”; “"labeling tickets that have below-threshold scores according to one or more ticket super-clusters", automatically responding to the tickets [including human operator assistance for resolution] associated with the abstract concept(s) identified above, are considered to be additional elements (which is not the case as the Office has included these limitations as part of and comprised within the identified abstract idea), these limitations amount to mere generic computer-based decisions/functions in response to some level of implicit data gathering, which amount to simply generic computer function. 
Accordingly, the additional elements do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), add insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Furthermore, although the claim(s) recite(s) a specific sequence of computer-implemented functions, and although the specification suggests a certain function(s) may be advantageous (e.g., business reasons), the Office has determined that the ordered combination of claim elements (i.e., the claims as a whole) is/are not directed to an improvement to computer functionality/capabilities, and improvement to a computer-related technology, or technical environment, and do not amount to a technology-based solution to a technology-based problem. Summarizing, the use of the Applicant’s classifier that labels tickets based on past correlations, and groups or clusters similar templates, to allow automatic response to tickets including by a human operator with domain expertise, is the application of mathematical statistics in arresting a problem that is well-understood in IT ticket problem-solving, the Applicant’s claims neither representing an inventive concept nor “[i]mprovements to the functioning of a computer, or to any other technology or technical field” - see MPEP 2106.05(a).
There do/does not exist any element(s) that represent(s) a simple appending of insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea, or mere post-solution activity in conjunction with an abstract idea). The term “extra solution activity” is understood as activities incidental to the primary processes or product that are merely processes or products that are merely a nominal or tangential addition to the claim. When such element(s) exist, they would be identified herein since such an element(s) would be required in any implementation of the abstract idea, and therefore it would be evident that such an element(s) would not impose any meaningful limitation on practicing the abstract idea and therefore would not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Dependent claim(s) 2-9, and 12-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Office for each respective dependent claim (i.e., they are part of the abstract idea received in each respective claim).
The Office has therefore determined that the additional element(s), or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea. (Step 2A, Prong II:NO)
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
Part 2B: EVALUATION WHETHER CLAIM(S) AMOUNT TO SIGNIFICANTLY MORE
In step 2B, the claim(s) is/are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an “inventive concept”. An inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 St. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966) 
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
As discussed above in “Step 2A, Prong II”, the requirement to execute the claimed step(s)/function(s) “labeling tickets with ... ticket label and an associated confidence score ..."; "clustering tickets..."; "determining a template [associated with a human determination of a regular expression], "clustering templates ...”; “"labeling tickets that have below-threshold scores according to one or more ticket super-clusters", automatically responding to the tickets [including human operator assistance for resolution] of claimed limitations amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer [It should be noted that the metaphor, “computer” once referred to humans, humans being able to, in concert with a machine tool such as a pen/pencil and paper, etcetera, perform calculations and decision making tasks – using a human-constructed algorithm(s), while said human construct[ion] may be operating within a remote distance and/or a time period: see Grier (2005): page(s) 1- 25; Hayles (2005): page(s) 1-38; Mindell (2015): Chapter(s) 1, 5; Treffert (2010): pages 120-129, 161-164: see NPL in Form 892] functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Office notes that simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (see Applicant specification, ¶¶ 50-51); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The additional elements are each functional generic computer components that perform the generic functions of processing, communicating, storing, and displaying all common to electronics and computer systems. 
Here, there were no functional limitations outside of the identified abstract idea that were considered as additional elements and therefore no re-evaluation is actually needed here. However, if any of these limitations were considered as additional elements “labeling tickets with ... ticket label and an associated confidence score ..."; "clustering tickets..."; "determining a template [associated with a human determination of a regular expression], "clustering templates ...”; “"labeling tickets that have below-threshold scores according to one or more ticket super-clusters", automatically responding to the tickets [including human operator assistance for resolution] is/are all considered a generic computer function(s), for which any generic machine would be capable of performing. Moreover, although the this/these function(s) is/are claimed to be done by a computer, this calculation could reasonably be done manually by a human user, if not for the recitation of the technical element. Finally, if considering “labeling tickets with ... ticket label and an associated confidence score ..."; "clustering tickets..."; "determining a template [associated with a human determination of a regular expression], "clustering templates ...”; “"labeling tickets that have below-threshold scores according to one or more ticket super-clusters", automatically responding to the tickets [including human operator assistance for resolution] limitation(s), as stated above this amounts to generic computer function in response to some level of implicit data gathering. Thus, the recited “computer” is merely being used as a tool to implement the abstract idea. Furthermore, under the 2019 “PEG”, a conclusion that an additional element is insignificant extra-solution activity in Revised Step 2A should be re-evaluated in Step 2B. However, no functional limitations of the claimed subject matter have been considered as insignificant extrasolution activity, and therefore no additional elements need to be reconsidered in Step 2B. 
Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No)

Thus, based on the detailed analysis above, claims 1-19 is/are not patent eligible.
The Office heeds Alice’s caution in these matters regarding abstractness, abstraction not being a bug but rather a feature of invention – that is, as Alice states, “[a]t the same time, we tread carefully in construing this exclusionary principle lest it swallow all of patent law. Mayo, 566 U. S., at ___ (slip op., at 2). At some level, “all inventions . . . embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas”; as partially relates to Obiter Dicta within subsequent statements herein, all innovations involve the use of hierarchical abstraction [Edelman, 2008: page(s) xi-36; Wirth, 1976: page(s) xii-55: see NPL in Form 892], abstraction affiliated with complexity: Dam, 2013, page(s) v-73 (emphasis page(s) 36): see NPL in Form 892.  It is well known that complexity, like abstraction, is alike concepts such as obscenity - subjective matters requiring the adjudication of human judges to provide social weight, science being a social system bound by data, facts, rules and paradigms that must be weighed and re-weighed [Kuhn, 1962: see NPL in Form 892]  regarding whether or not a concept(s) may be deemed to contain a demonstrable element(s) bounding through specification, the practical implementation of said element(s)  - the matter at hand is whether or not the current claim limitation(s) represent an integration into a practical application. Therefore, based on the two-prong analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application, the claims as a whole not transcending the abstract idea metaphorical conceptual container(s) [Lakoff, 1980: page(s) ix-55: see NPL in Form 892], the frame(s) [Goffman, 1974: page(s) 1-39, 301-344: see NPL in Form 892] provided for by the represented abstract idea. It is imperative that the Applicant be aware that the degree to which the claim language, including any future amendment(s) demonstrate how said claim(s) is/are implemented in the specification, is crucial to the determination of said claim’s construal as integrated into a practical application – that is to say that the claim(s), including any future amendments thereof will be examined in the light of construal of how the specification demonstrates a practical implementation directed to said claim(s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 10,298,757) and further in view of Non Patent Literature Agarwal, March 2017, IBM Journal of Research and Development, hereinafter Agarwal.

Regarding claim(s) 1, 10, 11, Li discloses: A computer-implemented method for ticket classification and response, comprising, A non-transitory computer readable storage medium comprising a computer readable program for ticket classification and response, wherein the computer readable program when executed on a computer causes the computer to perform the steps of, A ticket classification and response system (i.e., wherein the system’s modules comprise a processor for implementing methods associated with ticket classification and response of an Information Technology (IT) infrastructure, as implemented in software stored in memory and executed by a hardware processor, consistent with Applicant’s specification, ¶¶66-71), [14:51-67: processor, non-transitory storage device] comprising: 
labeling tickets with a ticket classifier that assigns a ticket label and an associated confidence score to each ticket (i.e., a ticket labeling module comprising a processor configured to labeling tickets with a ticket classifier that assigns a ticket label and an associated confidence score to each ticket and to label tickets); [13:1-5: labeling tickets with a plurality of labels including “high”, “mid” and “low” ranges associated with numerical “confidence scores”, and “confidence intervals”, as depicted in 12:50-60]

labeling tickets that have below-threshold confidence scores according to the one or more ticket super-clusters (i.e., a ticket labeling module comprising a processor configured to labeling tickets with a ticket classifier that assigns a ticket label and an associated confidence score to each ticket and to label tickets, i.e., labeling a ticket with a “mid” based on the ticket’s score being below a threshold level); [13:1-5: labeling a ticket as “mid” based on confidence scores and intervals as depicted in 12:50-60]

clustering tickets according to semantic similarity to form a plurality of ticket clusters (i.e., a ticket clustering module configured to perform clustering method steps according to semantic similarity, wherein a model employing natural language processing, such as n-gram analysis or neural networks, is used to classify a ticket into a predefined set of categories, consistent with Applicant specification, ¶¶41-42); [employing “k-means” clustering in association with “similarity threshold”, as depicted in 14:9-13]

automatically responding to the tickets (i.e., response module comprising a processor configured to perform method steps including confidence scores below a given threshold, are delegated to a human for verification, consistent with Applicant’s specification, ¶¶18, 70); [12:50-51: “confidence scores” that are “emitted from the ML/DL [Machine Learning/Deep Learning] algorithms” are demarcated or clustered into multi-tiered clusters comprised of “confidence intervals” as depicted in 12:56-57, wherein scores within a “mid-range” tier, as depicted in 13:3-4, are rendered as “those tickets that require[] human touch”]

Regarding [e]-[f], Li discloses clustering respective ticket clusters according to semantic similarity to form one or more ticket super-clusters (i.e., classifying ticket clusters based on assigned confidence scores corresponding to predefined ticket categories or templates); [9:18-20]

Li does not explicitly disclose, as disclosed by Agarwal:
determining a template associated with each ticket cluster (i.e., a template mining module configured to perform template mining associated with employing templates comprised of representing invariant patterns or characteristics that define a logical structure shared by tickets, including capturing said template using regular expressions such as “.*” to capture “variable portion[s]”, of said template, consistent with Applicant specification, ¶¶69, 46-52, using regular expressions, which correspond to ); [Page 4:45, Table 2, depicting “*c:*]




clustering templates and the respective ticket clusters according to semantic similarity to form one or more ticket super-clusters (i.e., a template clustering module comprising a processor configured to perform method steps including wherein clustering according to similarity is implemented in association with a regular expression implementation to capture semantic similarity, consistent with Applicant specification, ¶¶69, 46-52); [Page 4:50: “similarity measures computed are represented as a weighted directed graph”, this “graph is used to obtain clusters of similar entities” and may do so “using a simple algorithm [such as a k-means clustering algorithm], and wherein similarity measures are predefined based on “if the value of the similarity measure is greater than a predefined threshold”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Li, to include the aforesaid mechanism(s) [e]-[f], as taught by Agarwal. One of ordinary skill would have been so motivated to include said mechanism(s) to incorporate template borne from human domain expertise, using “By using extracted knowledge [from a human employed in extracting knowledge], one can (i) understand the kind of problems and the root causes affecting the IT infrastructure, (ii) proactively remediate the causes so that they no longer result in problems, and (iii) estimate the scope for automation for service management. In the future, a large cost differentiator for any IT company will often involve being able to build automated service agents from these technologies, which will result in a reduction in human effort”, using a “graph[]” clustering algorithm to “obtain clusters of similar entities”, as measured by their “semantic similarity”, wherein “all nouns are treated as entities, and all verbs are treated as operations” and similarity measures greater than a “predefined threshold” may be best deemed as possessing a greater problem resolution accuracy. [Page 4:41, 4:49, 4:50]

Regarding claim(s) 2, 12, Li and Agarwal discloses the claim limitations of claim 1, 11. 
Li discloses: The computer-implemented method of claim 1, The system of claim 11, wherein clustering the tickets comprises representing each of the tickets as a respective vector in an n-dimensional space and clustering the vectors (i.e., as depicted in Applicant specification, ¶45, “finding vectors that are close to one another by an appropriate distance metric to find vectors that are close to one another” in “n-dimensional space, with any appropriate clustering process”, and wherein a good “exemplary clustering process is k-means”, as further depicted in Applicant specification, ¶45, employing a k-means algorithm, as well-known in the art, a clustering mechanism which operates on N sample feature vectors x1,x2, ...,xN, where each element is an n-dimensional real vector, the k-means algorithm partitioning the observations into K sets). [14:9: employing “k-means” clustering feature vectors which are elements in an n-dimensional real vector, partitioning the features into K sets so as to minimize dissimilarity] 





Regarding claim(s) 3, 13, Li and Agarwal discloses the limitations of claim(s) 1, 11. 
Li does not explicitly disclosing, The system of claim 11, as disclosed by Agarwal [a]: wherein determining the template associated with each ticket cluster comprises determining an invariant portion and a variable portion of each cluster (i.e., wherein semantic similarity is partially determined by using an algorithm which uses regular expressions to encode changes associated with problem resolutions associated with changes that led to said problem, resolution including extraction of logical structure of a ticket, including “[d]omain-invariant words/patterns” or “category independent” words or patterns, invariant portions, as well as “category dependent” or variable portions). [Page 4:44: “category-independent structure[s] (the final item in the list below) stores the information present in a ticket that is independent of the output categories [such as “*db2* as depicted in Table 2, Page 4:45]”, and as depicted on page 4:45, Figure 3, wherein determination of the logical structure includes employing “regular expression[s]”, “such as C: drive”, which represents one of “[s]pecial specific pattern” such as “*c:drive* as depicted in Table 2, part of the “category dependent” or variable portions of each cluster]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Li, to include the aforesaid mechanism(s) [a], as taught by Agarwal. One of ordinary skill would have been so motivated to include said mechanism(s) to incorporate template borne from human domain expertise, using “By using extracted knowledge [from a human employed in extracting knowledge], one can (i) understand the kind of problems and the root causes affecting the IT infrastructure, (ii) proactively remediate the causes so that they no longer result in problems, and (iii) estimate the scope for automation for service management. In the future, a large cost differentiator for any IT company will often involve being able to build automated service agents from these technologies, which will result in a reduction in human effort”, using a “graph[]” clustering algorithm to “obtain clusters of similar entities”, as measured by their “semantic similarity”, wherein “all nouns are treated as entities, and all verbs are treated as operations” and similarity measures greater than a “predefined threshold” may be best deemed as possessing a greater problem resolution accuracy. [Page 4:41, 4:49, 4:50]
Regarding claim(s) 4, 14, Li does not explicitly disclose, as disclosed by Agarwal [a]: The computer-implemented method of claim 3, The system of claim 13, wherein the template includes the invariant portion and one or more indicators for locations of variable portions (i.e., employing regular expressions which incorporate a template or words and patterns within the logical structure associated with “domain invariant”, or “category independent” associated with invariant portions, and “discriminative-generic words”, associated with variable portions). [Page 4:45, Figure 3, and Table 2: “Domain invariant [category independent]” terms for “identifying the contextual information. Invariants help in identification of contextual information, in general” and “discriminative-generic words”, associated with “category dependent” or variable portions - page 4:45, Figure 3, wherein determination of the logical structure includes employing “regular expression[s]”, “such as C: drive will help identify patterns in the text. Table 2 shows the words and patterns within the logical structure for the Disk C Full category [related to one or more indicators for location of variable portions]”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Li, to include the aforesaid mechanism(s) [a], as taught by Agarwal. One of ordinary skill would have been so motivated to include said mechanism(s) to incorporate template borne from human domain expertise, using “By using extracted knowledge [from a human employed in extracting knowledge], one can (i) understand the kind of problems and the root causes affecting the IT infrastructure, (ii) proactively remediate the causes so that they no longer result in problems, and (iii) estimate the scope for automation for service management. In the future, a large cost differentiator for any IT company will often involve being able to build automated service agents from these technologies, which will result in a reduction in human effort”, using a “graph[]” clustering algorithm to “obtain clusters of similar entities”, as measured by their “semantic similarity”, wherein “all nouns are treated as entities, and all verbs are treated as operations” and similarity measures greater than a “predefined threshold” may be best deemed as possessing a greater problem resolution accuracy. [Page 4:41, 4:49, 4:50]






Regarding claim(s) 5, 15, [a], Li discloses clustering wherein feature vector used in generating centroids of a cluster are comprised of N sample features, as a respective vector in an n-dimensional space and clustering the vectors (i.e., as depicted in Applicant specification, ¶45, “finding vectors that are close to one another by an appropriate distance metric to find vectors that are close to one another” in “n-dimensional space, with any appropriate clustering process”, and wherein a good “exemplary clustering process is k-means”, as further depicted in Applicant specification, ¶45, employing a k-means algorithm, as well-known in the art, a clustering mechanism which operates on N sample feature vectors x1,x2, ...,xN, where each element is an n-dimensional real vector, the k-means algorithm partitioning the observations into K sets); [14:9: employing “k-means” clustering feature vectors which are elements in an n-dimensional real vector, partitioning the features into K sets so as to minimize dissimilarity] 

Li does not explicitly disclose, as disclosed by Agarwal [a]: The computer-implemented method of claim 3, wherein clustering templates comprises representing each of the templates as a respective vector in an n-dimensional space and clustering the vectors (i.e., temperate clustering module comprised of a processor configured to perform the method steps including obtaining clusters of similar entities using a simple algorithm). [Page 4:50: “similarity measures computed are represented as a weighted directed graph”, this “graph is used to obtain clusters of similar entities” and may do so “using a simple algorithm [such as a k-means clustering algorithm], and wherein similarity measures are predefined based on “if the value of the similarity measure is greater than a predefined threshold”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Li, to include the aforesaid mechanism(s) [a], as taught by Agarwal. One of ordinary skill would have been so motivated to include said mechanism(s) to incorporate template borne from human domain expertise, using “By using extracted knowledge [from a human employed in extracting knowledge], one can (i) understand the kind of problems and the root causes affecting the IT infrastructure, (ii) proactively remediate the causes so that they no longer result in problems, and (iii) estimate the scope for automation for service management. In the future, a large cost differentiator for any IT company will often involve being able to build automated service agents from these technologies, which will result in a reduction in human effort”, using a “graph[]” clustering algorithm to “obtain clusters of similar entities”, as measured by their “semantic similarity”, wherein “all nouns are treated as entities, and all verbs are treated as operations” and similarity measures greater than a “predefined threshold” may be best deemed as possessing a greater problem resolution accuracy. [Page 4:41, 4:49, 4:50]






Regarding claim(s) 6, 16, Li and Agarwal discloses the claim limitations of claim 1, 11. 
Li discloses [a]: The computer-implemented method of claim 1, The system of claim 11, wherein labeling tickets that have below-threshold confidence scores comprises labeling the below-threshold tickets according to a label shared by other tickets in the below-threshold tickets' respective super-clusters (i.e., template labeling module comprising a processor configured to label or classify tickets according to scores, rendering tickets within score tiers/ranges shared with other tickets in said tiers/ranges, including a “medium” tier). [13:1-5: “medium” tier cluster tickets, shared with other tickets in this range]
Regarding claim(s) 7, 17, Li and Agarwal discloses the claim limitations of claim 1, 11. 
Li discloses: The computer-implemented method of claim 1, The system of claim 11, wherein labeling tickets that have below-threshold confidence scores comprises applying a placeholder label to below-threshold tickets that do not share a super-cluster with a labeled ticket (i.e., wherein ticket documents below a given threshold are labeled as worthy for relearning). [14:15-17: if “threshold is less than 0.5, the system” executes a decision considering “the document as a potential document for re-learning”]





Regarding claim(s) 8, 18, Li and Agarwal discloses the claim limitations of claim 1, 11. 
Li discloses: The computer-implemented method of claim 1, The system of claim 11, wherein automatically responding to the tickets comprises an action selected from the group (i.e., selecting one from the listed group of items) 
consisting of changing a system policy or configuration, 
changing a security policy or configuration, 
automatically contacting a user with information relevant to their problem, 
triggering an arbitrary programmed action responsive to the occurrence of a particular condition, 
escalating a ticket to a human operator's attention (i.e., wherein a response module comprising a processor, is configured to perform method steps including employing a human operator based on the confidence scores associated with said ticket). [12:50-51: “confidence scores” that are “emitted from the ML/DL [Machine Learning/Deep Learning] algorithms” are demarcated or clustered into multi-tiered clusters comprised of “confidence intervals” as depicted in 12:56-57, wherein scores within a “mid-range” tier, as depicted in 13:3-4, are rendered as “those tickets that require[] human touch”], or 
forwarding a ticket to an appropriate queue for later handling 





Regarding claim(s) 9, 19, Li and Agarwal discloses the claim limitations of claim 1, 11. 
Li discloses: discloses computer-implemented method of claim 1, The system of claim 11, further comprising training the ticket classifier using a set of training data that established known correspondences between tickets and labels (i.e., classifier training module configured to perform method steps including training the classifier with historical information associated with past tickets and labels). [9:24-29: “Initially, historical corpus” associated with “ticket descriptions and corresponding set of ticket types (intents) and sub-types (sub-intents) which are denoted as labels are fed into the ticket categorization component”, wherein “[t]he ticket categorization component”, which “then performs the ticket categorization and splits it into various training, validation and test sets”]

Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's
Disclosure including information well-known to one of ordinary skill in the art: 

    PNG
    media_image1.png
    1118
    1140
    media_image1.png
    Greyscale








Exemplary excerpt from Qin regarding k-means clustering centroids of n-dimensional features:

    PNG
    media_image2.png
    1477
    1005
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682